Citation Nr: 0608080	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-15 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $18,233.49 plus interest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
for waiver of recovery of loan guaranty indebtedness in the 
amount of $18,233.49, plus interest.

In a VA Form 9 received in September 2002, the veteran 
requested a personal hearing before a Veterans Law Judge.  
However, she subsequently withdrew this request in a signed 
statement dated in May 2004.


FINDINGS OF FACT

1.  In May 1980, the veteran obtained a loan, guaranteed by 
the VA, for the purchase of a house; the veteran refinanced 
in May 1987.

2.  The veteran sold this property in September 1987, but did 
not obtain a release of liability.

3.  The property was subsequently sold several more times, 
and eventually went into foreclosure after the owner went 
into default.  

4.  A foreclosure sale took place in January 2001, at which 
time the veteran repurchased the home.  

5.  The sale resulted in proceeds less than the outstanding 
principal, interest, and foreclosure costs, and the resulting 
loan guaranty debt ($18,233.49) was charged to the veteran.

6.  The veteran was aware prior to the foreclosure that 
taking no action would result in a significant financial loss 
to the government; however, she chose to take no action to 
protect VA's interests and prevent this foreclosure, instead 
obtaining a loan to repurchase the house at the foreclosure 
sale.  

7.  The veteran's actions are representative of deceptive 
dealing with the intent to seek unfair advantage and with 
knowledge of the likely consequences.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property, which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.964(a) (2005).

2.  Waiver of recovery of loan guaranty indebtedness in the 
principal amount of $18,233.49 is precluded because of bad 
faith on the part of the veteran.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.964, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, the United States Court of 
Appeals for Veterans Claims has held that these changes are 
not applicable to waiver claims such as the one decided here.  
See Barger v. Principi, 16 Vet. App. 132 (2002).



Factual Background

The record reflects that, in May 1980, the veteran assumed 
the mortgage of a house in Enterprise, Alabama, which was 
guaranteed by VA.  The amount of the loan assumed was 
$53,500.00.  The veteran and her husband signed a Warranty 
Deed indicating that they would be responsible to VA for any 
loss resulting from a subsequent default and foreclosure on 
the subject property.

In March 1987, the veteran submitted a VA Form 26-1802A, 
Application for Home Loan Guaranty, for the purpose of 
refinancing this properly.  The application contained notice 
advising the veteran that disposing of the property after 
making the loan would not relieve her of liability for making 
payments on the loan.

In May 1987, the amount of the loan obtained through 
refinancing was $61,000.00.  As part of the process for 
refinancing this property, the veteran signed a VA Form 26-
1820, Report of Home Loan Processed on Automatic Basis.  This 
form contained notice that a GI home loan borrower will be 
legally obligated to make the mortgage payments called for by 
the mortgage contract, and that disposing of the property 
after the loan has been made will not relieve the borrower of 
liability.  It was further noted in this form that, unless 
the borrower is able to sell the property to a credit-worthy 
obligor who is acceptable to VA and who will assume the 
payment of the obligation to the lender and VA, the borrower 
will not be relieved from liability to repay and guaranty 
claim which VA may be required to pay the lendor on account 
of default of the loan payments.  In addition, it was also 
noted that, even though the new owner may agree in writing to 
assume the liability of the borrower's mortgage payments, 
this assumption agreement will not relieve the borrower from 
liability to the holder of the note.

Shortly thereafter, in September 1987, the veteran sold this 
property to another couple who agreed to pay the mortgage, 
but with no release of liability.  The property was 
subsequently sold several more times, and eventually went 
into foreclosure after the owner went into default.  

A foreclosure sale took place on January 19, 2001, at which 
time the veteran repurchased the property for the sum of 
$41,423.  The proceeds of that sale were applied to the 
existing debt, which resulted in a remaining indebtedness of 
$18,233.49.  

In June 2001, VA sent a letter to the appellant advising her 
that a loan guaranty indebtedness plus accrued interest had 
been created, and that she had the right to request a waiver 
of recovery of the indebtedness within one year.

The veteran subsequently requested a waiver of that 
indebtedness.  In various written statements, and in 
testimony offered at personal hearings conducted in January 
2002 and January 2005, the veteran reported that she was 
aware of the need to apply for a release of liability in 
1987, but did not do so because the transferee requested that 
she wait.  She explained that the transferee (J.L.) had asked 
them to wait because his wife was pregnant and they wished to 
move in as quickly as possible, because they would otherwise 
be homeless.  She further explained that J.L. did agree to 
act to assume their liability at a later date, and that she 
had trusted that he would do so.  The veteran has indicated, 
however, that she subsequently contacted the J.L. several 
times, and that he kept putting it off.  Apparently, J.L. 
experienced a number of personal problems, including seeing a 
friend killed in a helicopter accident and requesting 
immediate release from the military.  Eventually, J.L. sold 
the house, and the veteran reported that she was told by an 
attorney that she could take no action against him for not 
assuming liability because she had not suffered any financial 
loss.

The veteran has also asserted that, when she learned about 
the foreclosure in 2000, she looked into preventing it, but 
discovered that she would need to pay over $18,000 for the VA 
loan, and another $5,000 for an amount owed on a second 
mortgage.  She also noted that she would have needed to come 
up with additional money to cover the costs of repairs on the 
home, which were badly needed.  In this regard, the veteran 
submitted a videotape that had been made of the house to show 
that extensive repairs were needed to make the house 
liveable.

The veteran indicated that she subsequently consulted an 
attorney, and it was decided that it would be better to let 
the foreclosure occur, and to then buy back the home at the 
foreclosure.  She reported that this allowed her to raise the 
$41,423 necessary to purchase the home, as well as $8,577 
that she reportedly spent on repairs.  

Although the RO determined that the veteran acted in bad 
faith, and thus, was not eligible for a waiver of recovery of 
the indebtedness, the veteran has repeatedly asserted that 
she was acting in good faith, and only doing what she 
believed necessary to best resolve this situation.  She 
believes that she has established that she did not commit 
fraud or misrepresentation, or act in bad faith in 
repurchasing the home at the foreclosure sale.

A Settlement Statement dated in March 2002 shows that this 
property was sold by the veteran at that time for the price 
of $67,000.00, less 53,799.91, which left a cash balance paid 
to the veteran in the amount of $13,200.09.

Analysis

VA may seek recovery of loan guaranty indebtedness upon a 
valid and enforceable debt under the legal theories of 
subrogation or indemnity.  38 C.F.R. § 36.4323 (2005); Stone 
v. Derwinski, 2 Vet. App. 56 (1992).  Amounts paid by VA on 
account of liabilities of a veteran guaranteed or insured 
under the provisions of 38 U. S. C. chapter 37, shall 
constitute a debt owing to the United States by such veteran.  
38 U.S.C.A. § 3732 (West 2002); 38 C.F.R. § 36.4323(e) 
(2005).

If property subject to a VA-guaranteed loan is foreclosed 
upon after a veteran's default and a deficiency is created, 
the veteran is liable to VA for the amount of the deficiency 
subject to three exceptions.  The veteran will not be liable 
for the deficiency if (1) the debt is invalid, (2) the 
veteran transferred the property to another party and the 
Secretary (of the Department of Veterans Affairs) determines, 
pursuant to 38 U.S.C.A. § 3713(b) (West 2002) that the 
veteran should be retroactively released from liability, or 
(3) the Secretary waives recovery of the indebtedness 
pursuant to 38 U.S.C.A. § 5302(b) (West 2002).  See East v. 
Brown, 8 Vet. App. 34, 37-50 (1995); see also Schaper v. 
Derwinski, 1 Vet. App. 430, 433-37 (1991).

The veteran appears to be questioning the validity of the 
indebtedness now at issue in that she has reported that she 
did not receive notice directly from VA informing her of the 
default and pending foreclosure.

Although the veteran has a statutory obligation to indemnify 
VA for an indebtedness that VA sustains as a result of a 
default on a VA-guaranteed home loan, VA's right to indemnity 
may be defeated if a veteran does not receive adequate notice 
of the foreclosure proceeding.  See Buzinski v. Brown, 6 Vet. 
App. 36, 367 (1994).  "The veteran is not guaranteed the 
right to actual notice, but only notice which satisfies due 
process."  Berotti v. West, 11 Vet. App. 194, 198 (1998) 
(citing Buzinski, 6 Vet. App. at 365).

In this case, notice of the public sale was published in a 
local newspaper, and the veteran was listed as an interested 
party.  As the veteran has acknowledged, she received actual 
notice the foreclosure as a result of this publication in the 
newspaper.  It is clear from her own statements that she 
became aware of the foreclosure before it occurred, and that 
she was aware of her liability to VA.  The veteran has 
reported several times that she discussed the foreclosure and 
her liability to VA with a private attorney before the 
January 2001 foreclosure sale.  In fact, as discussed in 
detail above, the veteran ultimately chose to purchase the 
home at the January 2001 foreclosure sale.

Thus, the Board finds that the veteran clearly received 
adequate notice of the foreclosure.  She has made no other 
arguments which specifically address the validity of the 
debt.  Consequently, the Board further finds that the debt 
was properly created.

Turning to the question of whether the veteran should be 
retroactively released from liability pursuant to 38 U.S.C.A. 
§ 3713(b), the Board notes that there appears to be no 
dispute that the veteran's payments on the loan were current 
at the time of the transfer in 1987.  Without deciding 
whether the immediate transferee, J.L., was credit worthy at 
the time the property was acquired, this case fails to 
qualify for a retroactive release of liability as the third-
party transferee was not legally liable to VA for the 
appellant's loan guaranty indebtedness.

The law has established that when a veteran disposes of 
property without first obtaining a release of liability under 
38 U.S.C.A. § 3713(a), and a default occurs which results in 
liability of the veteran to the VA on account of the loan, 
the veteran may, nonetheless, be relieved of liability if VA 
determines that the veteran would have been released from 
liability under Subsection (a) if the veteran had made 
application therefor incident to such disposal.  A release 
under Subsection (a) requires that the loan is current and 
the purchaser of the property (1) "is obligated by contract 
to purchase such property and to assume full liability for 
the repayment of the balance of the loan remaining unpaid, 
and has assumed by contract all of the obligations of the 
veteran under the terms of the instrument creating and 
securing the loan; . . .."

38 U.S.C.A. § 3713(b) makes it clear that unless at least one 
transferee is legally liable "for all of the liabilities of 
the original veteran-borrower" no release can be given to the 
original veteran-transferor.  A transferee must assume by 
contract all of the veteran-borrower's liability to VA.  It 
is crucial to our analysis to determine what all of the 
obligations of the appellant were under the VA guaranteed 
loan. Generally, a loan guaranty indebtedness is valid and 
enforceable against a veteran under the legal theory of 
indemnity or under the legal theory of subrogation.  The VA 
may seek reimbursement from a transferor-veteran under either 
theory.  38 C.F.R. § 36.4323; Stone v. Derwinski, 2 Vet. App. 
56, 57 (1992).

Here, there is no dispute that the veteran failed to obtain a 
release of liability when she sold the subject property in 
September 1987.  During her personal hearings, the veteran 
testified that she did not apply for a release of liability 
at that time because the transferee, J.L., requested that she 
not.  She further testified that J.L. did agree to act to 
assume their liability at a later date, and that she had 
trusted that he would do so eventually.  The veteran noted, 
however, that she subsequently contacted the transferee 
several times, and that he kept putting it off.  Eventually, 
J.L. sold the house without ever having assumed liability.

The veteran's contentions are consistent with a September 
1987 statement signed by J.L., which she submitted in support 
of her claim.  In that statement, J.L. indicated that he 
"will take all reasonable necessary and required steps to 
have my VA eligibility substituted for the VA Eligibility of 
[the veteran's husband] in connection with my purchase of 
[the veteran's property]...as soon as I am able to do so 
[emphasis added]."

Under these circumstances, the Board must conclude that there 
was a conscious decision on the part of all parties involved 
to allow the 1987 sale to occur without an assumption of all 
of the veteran's liabilities.  Thus, the requirements for 
releasing the appellant from liability under 38 U.S.C.A. § 
3713(b) are not satisfied.  Essentially, the transferee 
failed to "assume by contract all of the liabilities of the 
original veteran-borrower."

The Board will now turn to the question of the waiver of 
recovery of the indebtedness.  An indebtedness of a veteran, 
created following default and loss of property which 
constituted security for a guaranteed loan, may be waived 
when there is no indication of fraud, misrepresentation, or 
bad faith on the part of the claimant, and collection of such 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.964.  The veteran's request 
for waiver of recovery of the indebtedness was denied on the 
basis that she had shown bad faith in the creation of the 
debt, a statutory bar to waiver under 38 U.S.C.A. § 5302(c).  
"Bad faith" is defined by regulation as:

". . . unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely 
consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(b)(2).

Although the Board believes that there is no evidence to 
indicate fraud or misrepresentation on the part of the 
veteran, the Board finds that the evidence does support a 
finding of bad faith.  As discussed in detail above, the 
evidence shows that the veteran was able to qualify for a 
loan of over $40,000, which was used to repurchase the home 
at the foreclosure sale in January 2001.  She has admitted to 
taking no action to prevent the foreclosure from occurring, 
even though she was well aware that there would be a 
significant financial loss to the government. 

The veteran has essentially testified that she was not acting 
in "bad faith", but was merely attempting to take the 
approach that would be most financially sound.  However, as 
noted above, bad faith is demonstrated when a party acts with 
an intent to seek unfair advantage, with knowledge of the 
likely consequences, and that the act results in a loss to 
the government.  In this case, the veteran was clearly aware 
prior to the foreclosure that taking no action would result 
in a financial loss to the government.  She chose to take no 
action to protect VA's interests and prevent this 
foreclosure, instead letting the foreclosure occur, and then 
repurchasing the house at that sale.  Therefore, the Board 
finds that the veteran's actions displayed unfair dealings 
for the purpose of gaining at the expense of VA.  

Having found that the appellant's actions constituted bad 
faith, the Board finds that further consideration of his 
waiver claim under the standard of equity and good conscience 
is barred by statute.  38 U.S.C.A. § 5302.


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $18,233.49, plus interest, is denied.



____________________________________________
STEVEN L. KELLER	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


